Citation Nr: 1104716	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-00 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1965 to August 
1969. 

This appeal to the Board of Veterans' Appeals (Board) arises from 
two rating decisions.  In a September 2005 rating decision, the 
RO, inter alia, denied entitlement to a TDIU.  In October 2005, 
the Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in October 2006, and the Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in December 2006.

In an October 2007 rating decision, the RO, inter alia, denied 
service connection for tinnitus.  In February 2008, the Veteran 
filed a NOD.  A SOC was issued in October 2008, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the Board 
of Veterans' Appeals) in December 2008.

In June 2009, the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 

In January 2010, the Board remanded the claims on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, 
for further action, to include additional development of the 
evidence.  After completing the requested development, the AMC 
continued to deny the claims (as reflected in a November 2010 
supplemental SOC (SSOC)) and returned these matters to the Board 
for further appellate consideration.

The Board's decision addressing the claim for service connection 
for tinnitus is set forth below.  The claim of entitlement to a 
TDIU is addressed in the remand following the order; that matter 
is, again, being remanded to the RO, via AMC.  VA will notify the 
appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  There is no credible evidence of tinnitus during service and 
continuing thereafter, tinnitus was not medically documented 
until years after service, and the only medical opinion on the 
question of whether there exists a medical nexus between the 
Veteran's current tinnitus and service is adverse to the claim.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, in a March 2007 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for service 
connection for tinnitus, what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA; this letter also provided the Veteran 
with general information pertaining to VA's assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations.  The October 2007 
rating decision reflects the initial adjudication of the claim 
after issuance of this letter.  Hence, the March 2007 letter-
which meets the content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meets the VCAA's timing of 
notice requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  .  Pertinent medical evidence 
associated with the claims file consists of service and VA 
treatment records, and the report of an April 2010 VA 
examination.  Also of record and considered in connection with 
the appeal are various written statements provided by the 
Veteran, and by his representative, on his behalf.  The Board 
also finds that no additional RO action to further develop the 
record in connection with the claim for service connection for 
tinnitus is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In his February 2007 claim, the Veteran reported experiencing 
"constant ringing in his ears" since service.  The Veteran 
noted that the condition had its onset following a concussion he 
experienced during service and may have been related to noise 
exposure while serving aboard the USS Tanner.  In a January 2010 
letter to the RO, the Veteran asserted that his tinnitus was due 
to the exhaust fans on his ship and from occasions when the ship 
would drop depth charges.  

While the Veteran did suffer a concussion in October 1967, the 
service treatment records are unremarkable for any complaints, 
findings or diagnoses of hearing or ear problems, to include 
tinnitus.  In January 2007, the Veteran underwent a VA 
examination to acertain the residuals of his concussion.  The 
examiner noted that the Veteran suffered headaches for several 
years after the incident; however, there was no mention of 
tinnitus or ear problems related to the Veteran's concussion.

The first documented evidence of tinnitus is the April 2010 VA 
examiner's diagnosis.  During examination, the Veteran reported 
that tinnitus began during service; however, he was unable to 
recall any details concerning its onset.  The examiner noted that 
the Veteran served as a boatswain's mate and was not exposed to 
any significant noise during service.  The Veteran reported 
exposure to noise working in a lumber mill and as a carpenter for 
40 years following service, noting that he only used hearing 
protection some of the time.  On examination, the Veteran's ear 
canals and tympanic membranes were normal.  There was no fluid, 
perforation, or swelling.  The examiner opined that tinnitus of 
the nature the Veteran was complaining of was related to noise 
exposure.  The examiner stated that it was more likely that not 
that the Veteran's tinnitus is not related to his military 
service, and his tinnitus is more likely related to his post-
service occupational noise exposure.  

At the outset, the Board acknowledges that a layperson, such as 
the Veteran, is competent to assert that he has ringing in ears, 
or tinnitus, and is also competent to report a continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370 
(2002)).  Here, however, the Board finds that the Veteran's 
statements that he began experiencing tinnitus in service are not 
credible.  In this regard, the Board points out that the Veteran 
did not make any complaints of tinnitus during service or at any 
point prior to filing his claim for service connection.  During 
the April 2010 VA examination, the Veteran was unable to provide 
the examiner with any details regarding when his tinnitus began 
(other than saying it began during service) or recall any 
significant in-service noise exposure.  Additionally, while the 
Veteran's service treatment records reflect treatment for a 
concussion, there is mention of tinnitus during service or during 
the January 2007 concussion examination.  

Because the Board finds that the Veteran's statements regarding 
the onset of his tinnitus are not credible, the Board must rely 
on the first documented evidence of tinnitus to establish onset.  
In this case, the earliest objective medical evidence of tinnitus 
is the April 2010 VA examination-over 40 years after the 
Veteran's service.  The Board notes that the passage of so many 
years between discharge from active service and the objective 
documentation of a claimed disability is a factor that tends to 
weigh against a claim for service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the fact that 
there are no documented complaints or treatment for tinnitus for 
40 years after discharge belies the Veteran's current reports of 
continuity of symptomatology in connection with this claim for 
monetary benefits.  Furthermore, the Veteran endured occupational 
noise exposure during civilian life suggesting an intervening 
factor that the April 2010 examiner found was more likely the 
cause for his current tinnitus.
 
Moreover, as indicated, the only medical opinion to address the 
etiology of the Veteran's current tinnitus-that of the April 
2010 VA examiner-is adverse to the claim.  The Board notes that 
the examiner rendered this opinion after thoroughly reviewing the 
claims file and medical records and examining the Veteran.  The 
examiner also considered the Veteran's assertions regarding the 
onset of his tinnitus.  The examiner provided a rationale for his 
opinion; stating that the Veteran did not experience any 
significant in-service noise exposure, and that the Veteran's 
occupational noise exposure after service more than likely caused 
the Veteran's current hearing loss and tinnitus.  Hence, the 
Board accepts this opinion as probative of the medical nexus 
question.  Significantly, neither the Veteran nor his 
representative has presented or identified any contrary, 
competent evidence or opinion-i.e., one that, in fact, supports 
the claim.

Furthermore, to whatever extent the Veteran and/or his 
representative attempt to establish there exists a medical nexus 
between current tinnitus and service on the basis of lay 
assertions, alone,  such attempt must fail.  The matter of 
medical etiology is a matter within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As the Veteran and his representative are not shown 
to be other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on the medical  matter upon which 
this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the Board finds that service 
connection for tinnitus, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for tinnitus is denied.


REMAND

Unfortunately the Board finds that further RO action on the claim 
for a TDIU is warranted, even though such will, regrettably, 
further delay an appellate decision on this matter.  

The Veteran has been granted service connection for disfiguring 
scar of the right neck, secondary to parotidectomy (rated as 50 
percent disabling), depression associated with post concussion 
syndrome with hyperirritability, situational depression and 
probable functional dyslexia (rated as 30 percent disabling), 
numbness, right side of the neck (rated as 10 percent disabling), 
and post concussion syndrome with hyperirritability, situational 
depression and probable functional dyslexia (rated as 10 percent 
disabling); the combined rating is 70 percent.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2010).

Hence, the Veteran meets the minimum percentage requirements 
under 38 C.F.R. § 4.16(a).  The remaining question, then, is 
whether the Veteran's service-connected disabilities render him 
unemployable.

In January 2007, the Veteran was afforded a VA examination to 
ascertain  the residuals of his s in-service concussion.  The 
examiner noted that the Veteran had severe and chronic 
irritability related to his in-service concussion.  He reported 
that the Veteran's hyperirritability had played a significant 
role in the loss of many jobs.  The examiner also noted that the 
Veteran experienced some significant dyslexia and difficulty 
learning, associated with his concussion.  The Veteran reported 
that the dyslexia caused difficulty in his previous job as a 
carpenter, since he would often cut things the incorrect size or 
backwards.  The impression was post concussion syndrome with 
hyperirritability, situational depression from altered life style 
because of the hyperirritability, and probable functional 
dyslexia, resulting from the concussion.  

The Board finds that further development on the matter of a TDIU 
is warranted.  While the VA examiner noted that the Veteran's 
hyperirritability had resulted in the Veteran losing many jobs, 
the examiner did not actually offer an opinion as to the 
Veteran's employability.  Additionally, there are numerous 
references throughout the claims file noting that the Veteran is 
unable to work due to a nonservice-connected back disability.

Under these circumstances,  the Board finds that further 
examination of the Veteran would be helpful in resolving the 
claim for a TDIU.  .  Specifically, an opinion is needed as to 
whether the Veteran's service-connected disabilities, considered 
without regard to his nonservice-connected disabilities, render 
him unable to secure or maintain employment.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
for the scheduled VA examination, without good cause, shall 
result in denial of the claim for a TDIU (which, in this case, is 
considered a claim for increase).  See 38 C.F.R. § 3.655(b) 
(2010).  Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report to 
the scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time of 
the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO 
should obtain all outstanding medical  records.  

The record seems to indicate that the Veteran is continuing to 
receive treatment for his service-connected disabilities from the 
VA Medical Center (VAMC) in Roseburg, Oregon.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO should obtain the outstanding treatment records from the 
Roseburg VAMC, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from Federal 
facilities.

Also, to ensure that all due process requirements are met and the 
record before the examiner is complete, the RO should also give 
the Veteran another opportunity to provide information and/or 
evidence pertinent to the claim remaining on appeal.  The RO's 
letter to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending 
the relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the matter remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Roseburg 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the Veteran, 
to specifically include any records since 
December 2009.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
as regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the claims 
file. 

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim for a TDIU that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, , the RO 
should arrange for the Veteran to undergo a 
VA examination, by an appropriate physician, 
at a VA medical facility.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the Veteran, and a 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
necessary tests and studies should be 
accomplished (with all findings made 
available to the physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The physician should render an opinion, based 
upon review of the record and consistent with 
sound medical principles, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that-
without regard to the Veteran's age or 
impairment from any nonservice-connected 
disability(ies)-the Veteran's service-
connected disabilities, either individually 
or in concert, render(s) him unable to obtain 
or retain substantially gainful employment.  
In rendering the requested opinion, the 
physician should specifically consider and 
discuss the January 2007 VA examination 
report and the VA treatment records.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination  sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for a TDIU  in light 
of pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


